Dodge, J.
There are but two questions presented upon this appeal, both mainly questions of fact. The first one is-what share of tbe mortgage indebtedness defendant assumed second, whether it has been paid.
Upon the first of these questions two solemnly executed warranty deeds, accepted, the one by Brhart and Thompson, the other by Brhart alone, are the strongest and most cogent evidence. By the first of these, which did not convey the lot covered by the second, the parties- unambiguously assumed and agreed to pay one half of tbe mortgage. That deed is npt preserved in the bill of exceptions, but evidence is given of the substance of it, whereby this assumption of one half of the mortgage debt is not shown- to have any relation whatever to the application of one sixty-fourth of the mortgage debt to each lot, but is clear and explicit that in purchasing the thirty-one lots they agreed to pay one half of that debt. By the other deed, coming from a different person, and running to defendant alone, he agrees to pay the one sixty-fourth of the mortgage indebtedness for which that particular lot was liable. We can find nothing in the record to overcome the obvious significance of these deeds. It does not appear that the first did not correctly express the contract between the parties, and, even if there were evidence to that effect, the deed itself would be cogent evidence to the contrary, and might well support a finding. Neither is there any evidence that the lot conveyed by the second deed was intended to -have been conveyed in the first; merely that the second deed was *482made to complete tbe purpose of au equal division. Exom this it by no means follows tbat au additional assumption of one sixty-fourtb of tbe mortgage debt was not deemed necessary and agreed upon. We know nothing of tbe relative value of tbe lots. Suffice it to repeat, however, tbat no evidence so overcomes tbe evidentiary force of these deeds as to warrant us in repudiating tbe finding of tbe court tbat by tbe acceptance of tbe last deed defendant did assume arid agree to pay an additional one sixty-fourtb of tbe mortgage debt.
As to whether, in paying an agreed sum in satisfaction and cancellation of tbe judgment recovered upon tbe first deed, there was any agreement tbat thereby should be settled and satisfied all claims against tbe defendant and Thompson for any personal liability assumed upon the mortgage, there is conflict of evidence, but we agree with tbe court tbat tbe preponderance thereof is against tbe contention, and bis finding to tbat effect must stand.
By the Gourt. — Judgment affirmed.